                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-063-MOC-DCK

 LEE JOHNSON,                                           )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )          ORDER
                                                        )
 EXPERIAN a/k/a EXPERIAN                                )
 INFORMATION SOLUTIONS, INC.;                           )
 EXPERIAN a/k/a EXPERIAN HOLDINGS,                      )
 INC.; EXPERIAN a/k/a EXPERIAN NORTH                    )
 AMERICA INC.;                                          )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Joint Consent Motion To Conduct

Mediation With Mediator Edward T. Hinson, Jr.” (Document No. 23) filed January 24, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Consent Motion To Conduct Mediation

With Mediator Edward T. Hinson, Jr.” (Document No. 23) is GRANTED.



                                        Signed: January 27, 2020
